Citation Nr: 0104164	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for an addictive 
disease, to include alcohol abuse and drug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The appellant had active military duty from August 1973 to 
August 1979, and from October 1984 to February 1985.  He was 
also a member of the Air National Guard/Air Force Reserve 
between the two periods of active duty and thereafter until 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for addictive disease and a depressive disorder.  
The appellant has filed a timely Notice of Disagreement and 
substantive appeal for each of the claims listed on the title 
page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


